BY THE COURT.
Margaret Mayer brought this action, in the Court below, against Lucien Shillito, to recover damages growing out of a collision between an auto, in which she was riding as a guest, and an automobile owned by Shillito and driven by Francis O’Connor, by the consent, permission and direction of Shillito. The parties will be hereinafter referred to as plaintiff and defendant as they appeared in the trial court.
The case was tried to a jury and resulted in a verdict in favor of the plaintiff below in the sum of $500. A motion for a new trial was overruled and judgment was entered on the vérdict. The defendant below prosecutes error.
It is claimed that the trial court improperly overruled the motion, on. behalf of defendant below, for , an instructed verdict. The case is based primarily, upon the alleged incompet-eney of Francis O’Connor as a driver. The defendant was called as a witness by the plaintiff for cross examination. He admitted that he had permitted O’Connor to drive his car on the day in question but claimed that he limited O’Connor’s use of the machine to simply driving around the square. The defendant gives the age of O’Connor as sixteen years and eleven months, and also states his knowledge as to the experience of O’Connor at the time he entrusted the custody of the machine to him.
We are of the opinion that it became a question for the jury, under the evidence, to determine as to whether Francis O’Connor was competent to drive the defendant’s car and that the motion of the defendant for an instructed verdict was properly overruled.
The evidence offered by the defendant, as to the experience and competency of O’Connor, was somewhat more elaborate than that offered in the plaintiff’s part of the case, but the evidence on that subject, we think, made a case to be submitted to the jury under proper instructions from the court.
Judgment affirmed.
(Ferneding, Kunkle and Allread, JJ., concur.)